Field, J., delivered the opinion of the Court
Terry, C. J., and Baldwin, J., concurring.
The motion must be granted. Until an appeal is taken, there is nothing to give effect to the undertaking. If an appeal could be rendered effectual by an undertaking filed one month pre*482viously, it might be by an undertaking filed at any time previously within a year. And the undertaking, if of sufficient amount, must operate, if at all, to stay proceedings, and it would thus often happen that a stay would be obtained for the entire period during which an appeal is allowed, and no appeal in fact be ever taken.
The filing of the notice of appeal must precede the filing of the undertaking.
Appeal dismissed.